On petition to rehear
McFaklAND, J.,
delivered1 the following opinion:
It is insisted that the bond of Spellacy, with Kirkpatrick as surety, is not’ a statutory bond under sec. 3509. of the Code, and strictly it is not, but such bonds are, by sec. 3512, expressly made subject to the-rules prescribed by secs. 773 and 774 of the Code, and the obligors are subject to the remedies given upon strictly statutory bonds. If the bond in question should be construed as a common law bond for the forthcoming of the property, the •» result would be that the property would be regarded as in custodia legis, not subject to other levies, and if its return become impossible by the act of God, the obligors would be released. Mosely v. Baker, 2 Sneed, 369; Green v. Smith, 4 Col. We are of opinion that the bond. *283should be regarded as standing in tbe place of the statutory bond, and subject to the same' remedies, as this does not violate its terms and conditions. It is further evident that it was not intended as a forthcoming bond simply, as it shows that it was executed because the defendant Spellacy desired “to replevy the property.” But in either event, whether it be regarded as a statutory or common law bond, it cannot be construed as a bond for the payment of the debt, as it contains no sugíl conditions. This is not in conflict with the case of Barry v. Frazier, 10 Heis., 206, as the bond in that case was construed to be a bond in double the plaintiff^ demand, conditioned to pay the same, and its terms justified this construction. The obligors of the bond, by its very terms, had the right to discharge it by returning the property in as good condition as it was at the time it was replevied, and to return in the place of the property its value with interest would be equally just to the complainant. This is the provision of the statute as to statutory bonds, and we think this bond is subject to the same rule. The difficulty of showing the value of the property, or the imperfect and indefinite terms of the levy ought not to operate in favor of one party more than the other.
The application to modify is refused.